DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e. claims 1-14) in the reply filed on 06/20/2022 is acknowledged. Because applicant did not provide any statement/reason indicating traversal of the restriction requirement, the election has been treated as an election without traverse (See MPEP § 818.01). The restriction requirement between species is withdrawn in view of applicant failure to properly point claims readable on the elected species A1. Accordingly, claim(s) 15-17 is/are withdrawn as being drawn to nonelected groups and claim(s) 1-14 is/are examined herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a controlling unit for controlling …” in claim 1 with a computer including algorithms as the corresponding structure disclosed in at least [0036], [0048], [0060], and Figures of applicant’s specification. 
 “mold holding unit” in claim 1 with an imprint head as the corresponding structure disclosed in at least [0038] and Figs. 1-2 of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the controlling unit controls the mold holding unit according to a force imprint profile or a position imprint profile” and “either the force imprint profile or the position imprint profile is selectable when the pattern of the imprint material is formed on the substrate” which make the scope of the claim unclear. Claim 1 can be interpreted as if one of the imprint profiles is optional and therefore, not required  by claim 1 or as if both imprint profiles are required and the control unit must select one of the two required imprint profiles. Examiner recommend applicant to reword the claim such that it is clear the both imprint profiles are required by claim 1 as this appears applicant intent in view of Fig. 7 of applicant’s published application. 
Claim(s) 2-14 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 7 recites “wherein the position imprint profile is a profile obtained by correcting a reference position imprint profile stored in advance in the imprint apparatus based on a result of measurement of positions of a substrate and a mold carried in the imprint apparatus” which is indefinite. The scope of the subject matter covered by the claim is not clear as to the structure that performs the claimed storing of a reference position imprint profile in advance. The claimed imprint apparatus lacks sufficient structure to enable the claimed  storing of a reference position imprint profile in advance. See §§ MPEP 2173.05 (g) and 2173.03. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiode (US 20170305043) in view of Ito (US 20160257060) and/or Kasumi (US 20100052217).
Regarding claim 1, Shiode discloses an imprint apparatus configured to form a pattern of an imprint material on a substrate using a mold (abstract), comprising:
a mold holding unit (4) including an actuator for moving the mold (imprint head 4 comprises a mold driving unit 4b which includes at least actuator Z1 for driving the mold: P0025-0026, Figs. 1-2);
a force sensor configured to detect force generated by the actuator (“force sensor 4b2 detects a force generated in each of the actuators Z1 to Z3”: P0026);
a position sensor configured to measure a position of the mold (“displacement sensor 4b1 detects a displacement amount between the both ends of each of the at least actuator Z: P0026); and
a controlling unit (control unit 11) for controlling an operation of the mold holding unit (control unit 11 capable of controlling an operation of 4: P0023, 0038). 
Shiode differs from the claimed invention in that Shiode fails to disclose wherein the controlling unit controls the mold holding unit according to a force imprint profile or a position imprint profile, the force imprint profile being defined for controlling the movement of the mold based on force generated by the actuator and detected by the force sensor, the position imprint profile being defined for controlling the movement of the mold based on the position of the mold measured by the position sensor, and either the force imprint profile or the position imprint profile is selectable when the pattern of the imprint material is formed on the substrate.
However, in the same field of endeavor, imprint apparatuses, Ito discloses a controlling unit (control system of Fig. 2) capable of controlling a mold holding unit (1) according to a force imprint profile or a position imprint profile (P0030, Fig. 2), the force imprint profile being defined for controlling the movement of the mold based on force generated by an actuator (23) and detected by a force sensor (15: P0022, Figs. 1-2), the position imprint profile being defined for controlling the movement of the mold based on the position of the mold measured by a position sensor (25: P0024, 0030, Figs. 1-2), and either the force imprint profile or the position imprint profile is selectable when the pattern of the imprint material is formed on the substrate (control system illustrated in FIG. 2 is a position control system but may also be switched to a force control system in the curing step: P0030, Fig. 2) for the benefit(s) of providing compatibility between accurate patterning and throughput (P0007).
In the same field of endeavor, imprint apparatuses, Kasumi discloses the technique of switching control mode a of mold holding unit (102) from a position control to a force control when the pattern of the imprint material is formed on the substrate (P0094, 0115, Figs. 1-3, Fig. 9) for the benefit(s) of improving imprinting efficiency and/or preventing destruction of the mold (P0115, Fig. 9).
Official notice is taken that a person of ordinary skill in the art would have known/recognized that force imprint profile is directly related to position imprint profile as well as movement/position of the mold during/after imprinting.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Shiode in view of Ito and/or Kasumi by configuring the controlling unit to control the mold holding unit according to a force imprint profile or a position imprint profile, the force imprint profile being defined for controlling the movement of the mold based on force generated by the actuator and detected by the force sensor, the position imprint profile being defined for controlling the movement of the mold based on the position of the mold measured by the position sensor, and either the force imprint profile or the position imprint profile is selectable when the pattern of the imprint material is formed on the substrate for the benefit(s) of providing compatibility between accurate patterning and throughput, improving imprinting efficiency and/or preventing destruction of the mold as suggested by Ito and/or Kasumi and predicted by a person of ordinary skill in the art. 
Regarding claim 2, Shiode further discloses wherein the position of the mold is a height (displacement amount in the Z direction) of the mold (P0026, Figs.1-2).  Ito and/or Kasumi further discloses/suggests the subject matter of this claim (P0024 and claim 2 of Ito and/or P0087 and Figs. 1-4 of Kasumi).
Regarding claim 3, as applied to claim 1 above, Ito further discloses/suggests wherein when the pattern of the imprint material is formed on the substrate by controlling the mold holding unit according to the force imprint profile, the controlling unit measures a position of the mold using the position sensor (the control system of Ito is capable of measuring a position of the mold using sensor 25 when it is controlling the mold holding unit 1 according to the force imprint profile: P0030 and Fig. 2 of Ito). Kasumi further discloses/suggests the subject matter of this claim (Fig. 4). Thus, the combination as applied to claim 1 above, further discloses/obviates the subject matter of this claim.
Regarding claim 4, as applied to claim 3 above, Ito further discloses/suggests wherein the position imprint profile is generated from a result of the measurement of the position of the mold by the position sensor (the control system of Ito is capable of generating the position imprint profile from a result of the measurement of the position of the mold by the position sensor: P0024, Figs. 1-2). Shiode further discloses the technique of generating a position imprint profile from a result of the measurement of the position of the mold by the position sensor (P0032) while Kasumi further discloses/suggests the subject matter of this claim (position imprint profile shown in Fig. 4 generated as a result of  the measurement of the position of the mold by a position sensor: P0011 and Fig. 4). Thus, the combination as applied to claim 3 above, further discloses/obviates the subject matter of this claim.
Regarding claim 5, as applied to claim 1 above, Ito further discloses/suggests wherein, when the pattern of the imprint material is formed on the substrate by controlling the mold holding unit according to the position imprint profile, the controlling unit detects a force generated by the actuator using the force sensor (the control system of Ito is capable of detecting a force generated by the actuator 23 using the force sensor 15 when controlling the mold holding unit according to the position control: P0030 and Fig. 2 of Ito). Kasumi further discloses/suggests the subject matter of this claim (Fig. 4). Thus, the combination as applied to claim 1 above, further discloses/obviates the subject matter of this claim.
Regarding claim 6, as applied to claim 5 above, Ito further discloses/suggests wherein the force imprint profile is generated from a result of a detection, by the force sensor, of a force generated by the actuator (P0022, Fig. 4). Kasumi further discloses/suggests the subject matter of this claim (abstract, P0043, Figs. 1-4). Thus, the combination as applied to claim 5 above, further discloses/obviates the subject matter of this claim.
	Regarding claim 8, Shiode further discloses wherein the mold holding unit includes a plurality of actuators (P0026, Fig. 2), and based on information indicating a relative tilt that occurs between the mold and the substrate when the mold and the imprint material on the substrate come into contact with each other, the controlling unit controls the plurality of actuators thereby adjusting the tilt of the mold to form the pattern of the imprint material on the substrate (P0048, Fig. 4).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiode in view of Ito and/or Kasumi as applied to claim 1 above, and further in view Shiode (US 20140367875) and Okushima (US 20100270705).
Regarding claim 7, as applied to claim 1 above, Shiode further discloses the technique of obtaining a parameter by correcting a reference parameter stored in advance in the imprint apparatus based on a result of measurement of positions of a substrate and a mold carried in the imprint apparatus (P0044, 0063).  
However, the combination fails to disclose wherein the position imprint profile is a profile obtained by correcting a reference position imprint profile stored in advance in the imprint apparatus based on a result of measurement of positions of a substrate and a mold carried in the imprint apparatus.
In the same field of endeavor, imprint apparatuses, Shiode ‘875 discloses the technique of storing position imprint profile in advance in the imprint apparatus based on a result of measurement of positions of a substrate and a mold carried in the imprint apparatus (P0026, Fig. 4). Shiode ‘875 also discloses the technique of switching the control mode a of mold holding unit (102) from a position control to a force control when the pattern of the imprint material is formed on the substrate (P0025, Figs. 2-3). 
In the same field of endeavor, imprint apparatuses, Okushima discloses the technique of obtaining position imprint profile by correcting a reference position imprint profile stored in advance in the imprint apparatus (P0336, Fig. 20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of the combination in view of Shiode ‘875, Okushima, and ordinary knowledge in control schemes by obtaining the position imprint profile by correcting a reference position imprint profile stored in advance in the imprint apparatus based on a result of measurement of positions of a substrate and a mold carried in the imprint apparatus motivated by the desires of expediating acquisition of the position imprint profile and increasing the accuracy of the position imprint profile via the correction of reference/trial position imprint profile. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiode in view of Ito and/or Kasumi as applied to claim 1 above, and further in view of Yoshida (US 20200110333).
Regarding claim 9, Shiode further discloses wherein a plurality of shot regions in which a pattern of an imprint material is to be formed are formed on the substrate (P0064, Fig. 9). 
However, the combination fails to disclose that the force imprint profile or the position imprint profile is selected depending on the location of a shot region.
	In the same field of endeavor, imprint apparatuses, Yoshida discloses the technique of selecting the force imprint profile depending on the location of a shot region (P0073-0074, imprint force for shot regions 5A-C shown in Fig. 8 and location of the shot regions 5A-C the substrate shown in Fig. 5A: P0048) for the benefit(s) of reducing difference in shape of the pattern region between the different shot regions and obtaining similar tendency of remaining bubbles between the mold and the substrate (P0074). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of the combination in view of Yoshida by selecting the force imprint profile depending on the location of a shot region for the benefit(s) of reducing difference in shape of the pattern region between the different shot regions and/or obtaining similar tendency of remaining bubbles between the mold and the substrate in the different shot regions. 
Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record, alone or in combination fails to disclose or suggest wherein the plurality of shot regions are divided into a plurality of groups, and the controlling unit forms a pattern in a plurality of shot regions included in each group according to a force imprint profile or a position imprint profile generated based on a result of forming the pattern in a representative shot region designated in advance for the group”. 
Regarding claims 11-14, these claims contain the allowable subject matter noted above as they depend from claim 10. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743